DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 04/12/2022.  As directed by the amendment: claims 34, 39-42, 44, 49-51, 54 and 55 have been amended, claims 35, 38, 45, 46, 52 and 53 have been cancelled and no new claims have been added. Thus, claims 34, 36, 37, 39-44, 47-51 and 54-62 are presently pending in this application, and currently examined in the Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 40 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The limitations disclosed in claim 40 can be found on line 2 of claim 39.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Examiner’s Notes
It is to be noted that in device/apparatus claims, currently claims 34, 36, 37, 39-44, 47-50, 61 and 62, only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34, 36, 37, 39-44, 47-51 and 54-62 are rejected under 35 U.S.C. 103 as being unpatentable over Tuval et al. (US PG Pub. 2008/0071369), hereinafter Tuval, in view of Braido et al. (US PG Pub. 2010/0185277), hereinafter Braido.
Regarding claims 34 and 43, Tuval discloses an apparatus comprising an implant (10), illustrated in Figures 1-2B, comprising a prosthetic valve for use at a native heart valve, the implant being transitionable from a compressed state to an expanded state ([0574], Lines 1-6), the implant (10) comprising a frame assembly (12&14) comprising a plurality of struts (i.e. the struts forming the diamond shaped cells of frame 12) that collectively define an upstream-frame-assembly-perimeter at an upstream end of the frame assembly and a downstream-frame-assembly-perimeter at a downstream end of the frame assembly, illustrated in Figures 1 and 2B, the frame assembly (12&14) comprising a valve frame (12), that circumscribes a longitudinal axis and defines a lumen along the axis, and defines one or more appendages (218) disposed at and extending in a downstream direction from the downstream-frame-assembly-perimeter; a plurality of prosthetic leaflets (105) disposed within the lumen of the valve frame, and arranged to facilitate one-way upstream-to-downstream fluid flow through the lumen; and a covering (106), wherein in the expanded state of the implant, the covering (106) obscures the one or more appendages (218) and is shaped so as to define a downstream perimeter at a downstream end of the implant (10), illustrated in Figure 1 ([0583], Lines 1-8 & [0585], Lines 1-5); but does not specifically disclose the covering comprises at least one fabric sheet.
	However, Braido teaches a vascular apparatus, illustrated in Figures 3A and 3B, comprising a frame assembly/stent (10) including a plurality of prosthetic leaflets (60) disposed within the lumen of the valve frame assembly/stent, and a covering/cuff (80), comprising at least one fabric sheet ([0111], Lines 1-3 & [0116]).
	In view of the teachings of Braido, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention for the covering, of the apparatus of Tuval, to comprise at least one fabric sheet, as taught by Braido, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (see MPEP 2144.07).
Regarding claim 36, Tuval in view of Braido disclose the apparatus according to claim 34, wherein Tuval further teaches the valve frame (12) defines a valve body (32) and a plurality of upstream arms (30), the frame assembly (12&14) comprises an outer frame (14) that circumscribes the valve frame (12), and the outer frame (14) defines a plurality of downstream legs (22), illustrated in Figures 1-2B.
Regarding claim 37, Tuval in view of Braido disclose the apparatus according to claim 34, wherein Tuval further teaches the implant further comprises a plurality of atrial anchoring arms (22) and a plurality of ventricular anchoring legs (34) configured to extend radially outward from the valve frame (12), illustrated in Figures 1-2B.
Regarding claims 39-41, Tuval in view of Braido disclose the apparatus according to claim 34, wherein Tuval further teaches the covering (106) comprises a ring attached to the frame assembly, specifically the vale frame (12) at the downstream- frame-assembly-perimeter, and wherein, in the expanded state of the implant (10), the ring (106) obscures the one or more appendages (218), illustrated in Figure 1 (Tuval: [0585], Lines 1-4), and wherein Braido teaches the covering/ring is a polymer (Braido: [0116]); thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the ring, of the apparatus of Tuval in view of Braido, to be a polymer ring, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (see MPEP 2144.07).
Regarding claim 42, Tuval in view of Braido disclose the apparatus according to claim 40, wherein Tuval further teaches the frame assembly comprises an outer frame (14) that circumscribes the valve frame (12), and wherein the polymer ring (106) is attached to the valve frame (12) and to the outer frame (14), illustrated in Figures 1-2B and 4B (Tuval: [0599]).
Regarding claim 44, Tuval in view of Braido disclose the apparatus according to claim 43, wherein Tuval further teaches the valve frame (12) defines the plurality of struts, the plurality of struts are shaped so as to define a plurality of cells, illustrated in Figure 2B, each cell having a first diameter and height in the compressed state, and a second diameter and height in the expanded state, and as the implant transitions from the compressed state to the expanded state, the plurality of cells assume the second height to draw the one or more appendages (218) in an upstream direction and to an upstream position in which the covering (106) obscures the one or more appendages (218), examples as illustrated in Figures 1 and 2B (Tuval: [0574], Lines 1-6); and though it is not specifically disclosed that the second diameter is larger than the first diameter and the second height is shorter than the first height, this concept is well known by one having ordinary skill in the art as almost an inherent property of compressible/expandable stent frames which comprise a plurality of struts shaped to define a plurality of cells: thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the expandable valve frame, of the apparatus of Tuval in view of Braido, which comprises a plurality of struts shaped such as to define a plurality of cells, to have the second diameter of each cell be larger than the first diameter and the second height of each cell be shorter than the first height, such that as the implant transitions from the compressed state to the expanded state the one or more appendages move/transition in an upstream direction.
Regarding claim 47, Tuval in view of Braido disclose the apparatus according to claim 34, wherein Tuval further teaches a delivery tool comprising a mount (208) reversibly couplable to the implant (10) via the one or more appendages (218) when the implant is in the compressed state, illustrated in Figures 12C-12E (Tuval: [0632]).
Regarding claim 48, Tuval in view of Braido disclose the apparatus according to claim 47, wherein Tuval further teaches the delivery tool comprises a capsule (202) configured to surround the implant (10) when the implant is in the compressed state, and wherein the capsule is configured to retain the one or more appendages engaged with the mount (208) by retaining the implant in the compressed state, illustrated in Figures 13C and 13D.
Regarding claim 49, Tuval in view of Braido disclose the apparatus according to claim 47, wherein Tuval further teaches the one or more appendages (218) are shaped to define respective catches at respective downstream ends of the one or more appendages, and wherein the catches are configured to reversibly engage the mount (208), illustrated in Figure 12E (Tuval: [0632], Lines 1-6).
Regarding claim 50, Tuval in view of Braido disclose the apparatus according to claim 47, wherein Tuval further teaches the one or more appendages (218) are shaped, at a downstream end of the appendages, such as to reversibly engage the mount (208), illustrated in Figure 12E (Tuval: [0632], Lines 1-6); and though it is not specifically disclosed that the shape at the downstream end of the one or more appendages is bulbous, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step.  It would have been obvious, and well within the capability of one having ordinary skill in the art at the time of the invention to determine an appropriate shape/form for the downstream end of the one or more appendages, of the apparatus of Tuval in view of Braido, including a bulbous shape, as claimed; since a change in shape/form is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results (see MPEP 2104.04). Furthermore, it is to be noted that neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to the parameter of the downstream end of the one or more appendages having a bulbous shape, as opposed to any other shape.
Regarding claims 51-58, Tuval disclose a method comprising delivering to a native heart valve an implant (10) in a compressed state thereof, illustrated in Figures 5A-5C and 12A-13D ([0602]); implant (10), illustrated in Figures 1-2B, including a prosthetic valve for use at a native heart valve and including a frame assembly (12&14) including a plurality of struts (i.e. the struts forming the diamond shaped cells of frame 12) that collectively define an upstream-frame-assembly-perimeter at an upstream end of the frame assembly and a downstream-frame-assembly-perimeter at a downstream end of the frame assembly, illustrated in Figures 1 and 2B, the frame assembly (12&14) including a valve frame (12), that circumscribes a longitudinal axis and defines a lumen along the axis, and defines one or more appendages (218) disposed at and extending in a downstream direction from the downstream-frame-assembly-perimeter; a plurality of prosthetic leaflets (105) disposed within the lumen of the valve frame, and arranged to facilitate one-way upstream-to-downstream fluid flow through the lumen; and a covering (106) which, in the expanded state of the implant, obscures the one or more appendages (218) and is shaped so as to define a downstream perimeter at a downstream end of the implant (10), illustrated in Figure 1 ([0583], Lines 1-8 & [0585], Lines 1-5); and exposing at least a portion of the implant in a chamber of the heart and by the exposing, allowing the implant to transition to an expanded state of the implant, illustrated in Figures 5C-6B ([0602] & [0603]); but does not specifically disclose the covering includes at least one fabric sheet.
However, Braido teaches a vascular apparatus, illustrated in Figures 3A and 3B, comprising a frame assembly/stent (10) including a plurality of prosthetic leaflets (60) disposed within the lumen of the valve frame assembly/stent, and a covering/cuff (80), comprising at least one fabric sheet ([0111], Lines 1-3 & [0116]).
	In view of the teachings of Braido, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention for the covering, of the implant of Tuval, to comprise at least one fabric sheet, as taught by Braido, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (see MPEP 2144.07).
Regarding claim 54, Tuval in view of Braido disclose the method according to claim 51, wherein Tuval further teaches the covering (106) includes a ring attached to the frame assembly (12) at the downstream-frame- assembly-perimeter, and wherein allowing the implant to transition to the expanded state of the implant comprises obscuring the one or more appendages (218) with the ring (106), illustrated in Figure 1 (Tuval: [0585], Lines 1-4), and wherein Braido teaches the covering/ring is a polymer (Braido: [0116]); thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the ring, of the implant of Tuval in view of Braido, to be a polymer ring, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (see MPEP 2144.07).
Regarding claim 55, Tuval in view of Braido disclose the apparatus according to claim 43, wherein Tuval further the plurality of struts are shaped so as to define a plurality of cells, illustrated in Figure 2B, each cell having a first diameter and height in the compressed state, and a second diameter and height in the expanded state, and allowing the implant to transition to the expanded state of the implant comprises drawing the one or more appendages (218) in an upstream direction and to an upstream position in which the covering (106) obscures the one or more appendages (218), examples as illustrated in Figures 1 and 2B (Tuval: [0574], Lines 1-6); and though it is not specifically disclosed that the second diameter is larger than the first diameter and the second height is shorter than the first height, this concept is well known by one having ordinary skill in the art as almost an inherent property of compressible/expandable stent frames which comprise a plurality of struts shaped to define a plurality of cells: thus, it would have been obvious to one having ordinary skill in the art at the time of the invention for the method of delivering the prosthetic valve implant of Tuval in view of Braido, to include the valve frame, which comprises a plurality of struts shaped such as to define a plurality of cells, to have the second diameter of each cell be larger than the first diameter and the second height of each cell be shorter than the first height, such that as the implant transitions from the compressed state to the expanded state the one or more appendages move/transition in an upstream direction.
Regarding claim 56, Tuval in view of Braido disclose the method according to claim 51, wherein Tuval further teaches delivering the implant comprises delivering the implant in the compressed state, using a delivery tool including a mount (208) reversibly couplable to the one or more appendages (218), illustrated in Figures 12C-12E (Tuval: [0632]).
Regarding claim 57, Tuval in view of Braido disclose the method according to claim 56, wherein Tuval further teaches the delivery tool includes a capsule (202) configured to surround the implant (10) in the compressed state, delivering the implant comprises retaining the one or more appendages engaged with the mount by retaining the implant in the compressed state by the capsule, and exposing the at least the portion of the implant comprises exposing the at least the portion of the implant from within the capsule, and by the exposing, allowing the one or more appendages to move away from the mount, illustrated in Figures 12E, 13C and 13D (Tuval: [0632]; [0635] & [0636]).
Regarding claim 59, Tuval in view of Braido disclose the method according to claim 58, wherein Tuval further teaches the valve frame (12) defines the plurality of struts, which are arranged in one or more rings including a downstream ring (DR) that is defined by a pattern of alternating peaks (P) and troughs (T), wherein the peaks (P) are further upstream than the troughs (T), wherein the troughs are at the downstream end of the frame assembly, and wherein the troughs (T) are at respective junctions connecting respective pairs of strut segments of the struts, and wherein the one or more appendages (218) extend downstream from respective troughs, disposed entirely downstream of respective junctions, illustrated in Figures 1, 2B and modified figure 2B, below.

    PNG
    media_image1.png
    546
    389
    media_image1.png
    Greyscale

Regarding claim 60, Tuval in view of Braido disclose the method according to claim 59, wherein Tuval further teaches a number of the troughs (T) of the downstream ring is greater than a number of the appendages (218), illustrated in Figures 1, 2B, 12E and modified figure 2B, above (to clarify, there are three appendages 218, as illustrated in Figure 12E, and therefore there are less appendages 218 than troughs T).
Regarding claim 61, Tuval in view of Braido disclose the apparatus according to claim 43, herein Tuval further teaches the valve frame (12) defines the plurality of struts, which are arranged in one or more rings including a downstream ring (DR) that is defined by a pattern of alternating peaks (P) and troughs (T), wherein the peaks (P) are further upstream than the troughs (T), wherein the troughs are at the downstream end of the frame assembly, and wherein the troughs (T) are at respective junctions connecting respective pairs of strut segments of the struts, and wherein the one or more appendages (218) extend downstream from respective troughs, disposed entirely downstream of respective junctions, illustrated in Figures 1, 2B and modified figure 2B, above.
Regarding claim 62, Tuval in view of Braido disclose the apparatus according to claim 61, wherein Tuval further teaches a number of the troughs (T) of the downstream ring is greater than a number of the appendages (218), illustrated in Figures 1, 2B, 12E and modified figure 2B, above (to clarify, there are three appendages 218, as illustrated in Figure 12E, and therefore there are less appendages 218 than troughs T).

Response to Arguments
Applicant’s arguments with respect to claims 34 and 51 have been considered but are moot because the arguments do not apply to the current rejections presently used in the Office Action. Specifically, Applicant has amended independent claims 34 and 51 to recite the implant includes a cover, which comprises at least one fabric sheet, wherein the covering obscures the one or more appendages.  In response to Applicant’s amendment, Examiner now rejects independent claims 34 and 51, and those claims that depend from them, as being unpatentable over Tuval (which teaches all the limitations set forth in the claims, including the implant having a covering) in view of Braido, which is used to teach that it is known in the art to have an implant/valve covering comprise at least one fabric sheet.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774